THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Third Amendment (the “Third Amendment”) to the Employment Agreement is
effective the __ day of December, 2012 (the “Third Amendment Effective Date”),
by and between MICROS SYSTEMS, INC., a Maryland corporation, with offices
located at 7031 Columbia Gateway Drive, Columbia, MD 21046 (hereinafter referred
to as the “Company”), and Thomas L. Patz, whose address is 7031 Columbia Gateway
Drive, Columbia, Maryland 21046 (hereinafter referred to as the “Executive”).

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated May 28, 1997, as amended (individually and collectively, the “Agreement”);
and

 

WHEREAS, the Executive and the Company would like to amend the Agreement as
provided in this Third Amendment to comply with section 409A of the Internal
Revenue Code of 1986, as amended, pursuant to the correction procedures set
forth in Section VIII of Internal Revenue Service Notice 2010-6.

 

NOW, THEREFORE, the Company and the Executive, for good and valuable
consideration, and pursuant to the terms, conditions, and covenants contained
herein, hereby agree as follows:

 

1. Section 16(c) of the Agreement is amended to add the following sentence to
the end of subsection (c): “Notwithstanding anything to the contrary herein, the
payments provided in this subsection (c) shall be subject to Section 28,
including, without limitation, the payment delay required under section 409A of
the Internal Revenue Code for ‘specified employees,’ to the extent applicable.”

 

2. The Agreement shall be amended to add a new Section 28 to read in its
entirety as follows:

 

“28. Section 409A of the Code.

 

(a) Interpretation. Notwithstanding any other provisions in this Agreement, this
Agreement is intended to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended, and its corresponding regulations
(“Section 409A”), to the extent applicable, and this Agreement shall be
interpreted to avoid any penalty sanctions under Section 409A. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A and, if necessary, any such provision
shall be deemed amended to comply with Section 409A. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed.
All payments to be made upon a termination of employment under this Agreement
that are deferred compensation subject to Section 409A may only be made upon a
“separation from service” under Section 409A. In no event may the Executive,
directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A. No action or
failure to act pursuant to this Section shall subject the Company or any
affiliate thereof to any claim, liability, or expense, and neither the Company
nor any affiliate thereof shall have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes pursuant to Section
409A.

 



1

 

 

(b) Payment Delay.

 

(1) Notwithstanding anything in the Agreement to the contrary, including Section
16 of the Agreement, in no event may severance payments provided for therein
upon a termination of employment commence to be paid prior to the date that is
eighteen (18) months following the Third Amendment Effective Date (the “Delayed
Commencement Date”); provided, however, if at the time of the Executive’s
separation from service, the Company’s (or any entity required to be aggregated
with the Company under Section 409A) stock is publicly-traded on an established
securities market or otherwise and the Executive is a “specified employee” (as
defined in Section 409A and determined in the sole discretion of the Company (or
any successor thereto) in accordance with the Company’s (or any successor
thereto) “specified employee” determination policy), then, if required under
Section 409A, such severance payments shall not commence until the date that is
six (6) months following the Executive’s date of termination, if such date is
later than the Delayed Commencement Date.

 

(2) Subject to subsection (1), if at the time of the Executive’s separation from
service, the Company’s (or any entity required to be aggregated with the Company
under Section 409A) stock is publicly-traded on an established securities market
or otherwise and the Executive is a “specified employee” (as defined in Section
409A and determined in the sole discretion of the Company (or any successor
thereto) in accordance with the Company’s (or any successor thereto) “specified
employee” determination policy), then the Company shall postpone the
commencement of payments that are determined to be deferred compensation subject
to Section 409A that are payable within the six (6) month period following the
Executive’s date of termination with the Company (or any successor thereto) for
six (6) months following the Executive’s date of termination with the Company
(or any successor thereto). The delayed amount shall be paid in a lump sum to
the Executive within ten (10) days following the date that is six (6) months
following the Executive’s date of termination with the Company (or any successor
thereto) and any amounts payable after such six (6) month period shall be paid
to the Executive in accordance with the original schedule. If the Executive dies
during such six (6) month period and prior to the payment of the delayed amount,
such delayed amount shall be paid to the personal representative of the
Executive’s estate within sixty (60) days after the Executive’s death.

 

(3) In the event of any delay in payment under this subsection (b) upon the
Executive’s termination of employment, the amount delayed shall accrue interest,
at the prime rate (as stated in The Wall Street Journal) in effect on the
Executive’s termination date, until the payment date for such delayed amount.”

 

3.All other provisions of the Agreement shall remain in full force and effect.

 



2

 

 



IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
dates indicated below, the effective date of this Third Amendment being the
Third Amendment Effective Date.

 

    COMPANY:     ATTEST:   MICROS SYSTEMS, INC.        

 

 

 

 

      By:     (SEAL)       A.L. Giannopoulos        

 

 

Chairman, President and Chief

Executive Officer

 

 

  [Corporate Seal]            

 

EXECUTIVE:

  

 

WITNESS:



 



THOMAS L. PATZ                        

 

 



3

